*761Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lott, J.), rendered December 17, 2001, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant claims that the trial court erred in failing to instruct the jury that a prosecution witness could be considered an accomplice as a matter of fact, whose testimony required corroboration. However, the subject witness was, at most, an “accessory after the fact,” whose testimony needs no corroboration under CPL 60.22 (People v Dygert, 229 AD2d 735, 736 [1996]; People v Sacco, 199 AD2d 288, 289 [1993]). Accordingly, an accomplice corroboration charge would not have been warranted (see People v Young, 235 AD2d 441, 442 [1997]; People v Brown, 221 AD2d 270, 271 [1995]; People v Montgomery, 178 AD2d 663 [1991]). Krausman, J.P., Schmidt, Mastro and Rivera, JJ., concur.